ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a method for reducing a focal spot displacement in an x-ray source of a computed tomography apparatus, the x-ray source having at least one centering device to center an electron beam and an electromagnetic focusing device to focus the electron beam, the method comprising the steps of: (a) positioning a reference object into a beam path of x-ray radiation between the x-ray radiation source and an x-ray radiation detector of the computed tomography apparatus, the x-ray radiation detector having a plurality of detector elements to generate x-ray images; (b) the x-ray radiation detector capturing the x-ray images of the reference object imaged onto the x-ray radiation detector, at different beam energies of the x-ray radiation source; (c) reducing a focal spot displacement occurring at the different of the x-ray radiation beam energies based on a comparison of the x-ray images captured at the different powers with one another, by setting an altered electric current, to operate the at least one centering device of the x-ray radiation source; and (d) reducing the focal spot displacement by operating the computed tomography apparatus at the altered electric current.
However, the prior art of record fails to teach or fairly suggest the method wherein said reduction of focal spot displacement is performed via only a single altered electric current, i.e., a single control value for the electric current at which to operate said computed tomography apparatus with, for each and every acceleration voltage that creates the multiple beam energies, as required in the manner of Claim 1.
With respect to Claim 11, the prior art of record teaches many of the elements of the claimed invention, including computed tomography apparatus, comprising: an x-ray radiation source having at least one centering device to center an electron beam of the x-ray radiation source; an electromagnetic focusing device to focus the electron beam; an x-ray radiation detector having a plurality of detector elements to generate x-ray images, and a controller configured to: process and evaluate the x-ray images of a reference object imaged onto the x-ray radiation detector, the x-ray images being captured at different input powers of the x-ray radiation source; reduce a focal spot displacement of the x-ray radiation source based on a comparison of the x-ray images, and reduce the focal spot displacement for every input power of the multiple input powers of the x-ray source.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said reduction of focal spot displacement is performed via only a single altered electric current, i.e., a single control value for the electric current at which to operate said computed tomography apparatus with, for each and every acceleration voltage that creates the multiple beam energies, as required in the manner of Claim 11.
Claims 2-10 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 12/15/2021, with respect to objections to the specification and claims, and the 35 USC 112 rejections of the claims have been fully considered and are persuasive.  The objections to the specification and claims, and the 35 USC 112 rejections of the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        12/22/2021